PER CURIAM.
We agree with appellant that the trial court erred in imposing court costs and a fee for the services of the public defender without notice or the opportunity to be heard. Jenkins v. State, 444 So.2d 947 (Fla.1984); Barron v. State, 524 So.2d 1138 (Fla. 2d DCA 1988). Accordingly, we strike the cost provision without prejudice to the state to seek reassessment after proper notice to appellant. The judgment and sentence are affirmed in all other respects.
RYDER, A.C.J., and DANAHY and FRANK, JJ., concur.